Exhibit 10.1

NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”). Such portions have been redacted and are marked with a “[***]” in
the place of the redacted language. The redacted information has been filed
separately with the Commission.

RESEARCH AND LICENSE AGREEMENT

This Research and License Agreement (“Agreement”) is made this 8th day of July,
2008 (“Effective Date”) by and among F. Hoffmann–La Roche Ltd (“Roche Ltd”), a
corporation with headquarters at Grenzacherstrasse 124, 4070 Basel, Switzerland,
Hoffmann-La Roche Inc., a corporation having offices at 340 Kingsland Street,
Nutley, New Jersey 07310 (“Roche US,” and together with Roche Ltd, “Roche”) and
Sangamo BioSciences, Inc., a Delaware corporation with offices at 501 Canal
Blvd., Suite A100, Richmond, CA 94804 U.S.A. (“Sangamo”). Each of Roche and
Sangamo are herein referred to individually as a “Party” and collectively, as
the “Parties”.

WHEREAS, Sangamo has expertise in and owns or controls proprietary technology
relating to zinc finger nucleases and their use to alter the genomes and/or
protein expression capabilities of organisms and cells, including animals and
animal cells;

WHEREAS, Roche is a leading, research-focused, global healthcare company in the
fields of pharmaceuticals and diagnostics; with a proprietary transgenic
mammalian platform for the generation of human antibodies, including, but not
limited to [***]; and

WHEREAS, Roche and Sangamo desire to enter into a research program for the
purpose of incorporating Sangamo’s zinc finger nuclease technology into Roche’s
transgenic mammalian platform thereby generating [***];

WHEREAS, Roche further desires a license from Sangamo to use such [***] for
research, clinical development and commercial purposes, and Sangamo is willing
to provide such licenses under the terms and conditions of this Agreement;

NOW THEREFORE, in consideration of the mutual promises and covenants herein
contained, the Parties mutually agree to the following terms:

 

1. DEFINITIONS.

1.1 “Accounting Standards” shall mean International Financial Reporting
Standards.

1.2 “Affiliate” shall mean any corporation, company, firm, partnership or other
entity which directly or indirectly controls, is controlled by, or is under
common control with, either Party. For purposes of this definition, “control”
shall mean ownership, directly or indirectly, of more than fifty percent
(50%) of the share capital or shares of stock entitled to vote for the election
of directors, in the case of a corporation, of more than fifty percent (50%) of
the equity interests in the case of any other entity or the legal power to
direct or cause the direction of the general management and policies of the
entity in question. With respect to Roche the term “Affiliate” shall not include
Genentech, Inc., 1 DNA

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

Way, South San Francisco, California 94080-4990, U.S.A. (“Genentech”) nor Chugai
Pharmaceutical Co., Ltd, 1-9, Kyobashi 2-chome, Chuo-ku, Tokyo, 104-8301, Japan
(“Chugai”), respectively unless Roche opts for such inclusion of Genentech
and/or Chugai by giving written notice to Sangamo and Genentech and/or Chugai
agree(s) to the terms and conditions of this Agreement.

1.3 “Collaboration Antibody” means a polyclonal or monoclonal antibody obtained
from the purification of blood serum drawn from the immunization of [***] by or
on behalf of Roche or its Affiliates, licensees, or sublicensees, where such
[***] were generated under the Research Collaboration or otherwise under this
Agreement.

1.4 “Commercial License” shall have the meaning set forth in Section 3.2 of this
Agreement.

1.5 “Confidential Information” shall have the meaning set forth in Section 7 of
this Agreement.

1.6 “Control” or “Controlled” shall mean (a) with respect to the licensing of
Know How and/or Patent Rights, the possession by a Party of the ability to grant
a license or sublicense of such Know How and/or Patent Rights without violating
the terms of any agreement or arrangement between such Party and any Third Party
and (b) with respect to the transfer of tangible materials, the possession by a
Party of the ability to supply such tangible materials to the other Party as
provided herein without violating the terms of any agreement or arrangement
between such Party and any Third Party.

1.7 “Diagnostic Product(s)” shall mean products that contain a Collaboration
Antibody for the diagnosis or prognosis of any human disease. For purposes of
this Agreement, two products that satisfy the foregoing definition of
“Diagnostic Product” will be deemed to be different Diagnostic Products if they
contain different Collaboration Antibodies.

1.8 “Diagnostic Product Net Sales” shall mean, with respect to worldwide sales
or other dispositions of Diagnostic Product, the total gross amount invoiced by
Roche, Roche’s Affiliates or Roche’s licensees or sublicensees to end users,
distributors or agents [***] after deduction of the following, calculated in
accordance with Accounting Standards: [***].

1.9 “Diagnostic Product Sales Expenses” shall mean [***].

1.10 “Diagnostic Product Third Party Royalty Expenses” shall mean royalties paid
to third parties on Net Sales of Diagnostic Products by Roche, Roche’s
Affiliates, licensees or sublicensees to obtain rights and licenses under Third
Party Intellectual Property The deduction excludes any portion of the royalties
paid to Third Parties which is allocatable to rights and licenses not related
to, or necessary, for Roche, Roche’s Affiliates, licensees or sublicensees to
make such Net Sales.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

2



--------------------------------------------------------------------------------

1.11 “Effective Date” shall have the meaning set forth in the introduction to
this Agreement.

1.12 “Field of Use” shall mean all human therapeutic and diagnostic
applications.

1.13 “First Commercial Sale” shall mean for each Therapeutic Product or
Diagnostic Product in any specific country in the world, the first sale to a
Third Party of the Therapeutic Product or Diagnostic Product in such country by
a Party, its Affiliate, or its licensee or sublicensee, after the granting by
the relevant governing authorities of all Regulatory Approvals required for
commercial sale of the Therapeutic Product or Diagnostic Product in such
country.

1.14 “First Research Event Payment” shall mean the payment made at initiation of
activities under the Work Plan, as set forth in Section 4.1.

1.15 “[***]” shall mean [***] generated by Roche from the use of Sangamo
Material, where such [***] have genomic modifications at the [***] allele.

1.16 “JHU Agreement” shall mean that certain License Agreement between Sangamo
and Johns Hopkins University, dated June 29, 1995, as amended.

1.17 “Know How” shall mean and include all inventions, discoveries,
improvements, trade secrets and proprietary methods and materials (including the
[***] plasmacytoma cell lines), whether or not patentable, including, but not
limited to (a) samples of, methods of production or use of, and structural and
functional information pertaining to, chemical compounds or other biological
substances and (b) technical and scientific information (including any negative
results) data, formulations, techniques and know-how.

1.18 “Patent Rights” shall mean the rights and interests in and to issued
patents and pending patent applications in any country, including, without
limitation, all provisional applications, substitutions, continuations,
continuations-in-part, divisionals, and renewals, all letters patent granted
thereon, if any, and all reissues, reexaminations and extensions thereof, and
supplemental protection certificates, certificates of invention and utility
models relating thereto.

1.19 “Phase I Trial” shall mean a human clinical trial in any country that
satisfies the requirements of 21 CFR 312.21(a), as amended from time to time,
and the foreign equivalent thereof.

1.20 “Phase II Trial” shall mean a human clinical trial in any country that
satisfies the requirements of 21 CFR 312.21(b), as amended from time to time,
and the foreign equivalent thereof.

1.21 “Phase III Trial” shall mean a human clinical trial in any country that
satisfies the requirements of 21 CFR 312.21(c), as amended from time to time,
and the foreign equivalent thereof.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

3



--------------------------------------------------------------------------------

1.22 “Phase I/II/III Initiation” shall mean the dosing of the first patient in a
Phase I Trial, Phase II Trial, or Phase III Trial (as applicable) involving a
Therapeutic Product.

1.23 “Project” shall mean the generation of monoclonal antibodies using Sangamo
Material or Sangamo Information directed to a specific antigen target by or on
behalf of Roche and its Affiliates.

1.24 “Regulatory Approval” shall mean all approvals (including pricing and
reimbursement approvals), and/or establishment licenses, registrations or
authorizations of any regional, federal, state or local regulatory agency,
department, bureau or other governmental entity, necessary for the manufacture,
use, storage, import, export, transport or sale of a Therapeutic Product or
Diagnostic Product in a regulatory jurisdiction.

1.25 “Research Collaboration” shall have the meaning set forth in Section 2.1.

1.26 “Research License” shall mean the license granted in Section 3.1 of this
Agreement.

1.27 “Research Term” shall mean the term of the Research Collaboration as set
forth in Section 2.2.

1.28 “Roche Cell Lines” shall mean all [***] cell lines (including hybridomas
derived, in part, from [***] cells) that are generated by Roche using Sangamo
Material and Sangamo Technology, and improvements such as sub-clones to [***]
hybridoma cell lines generated by Roche during its performance under this
Agreement.

1.29 “Roche Assigned Improvements” shall mean any data, discoveries and
inventions that: (i) relate solely to the Sangamo Patents or Sangamo
Information, and (ii) are improvements to the Sangamo Patents or Sangamo
Information (other than the Roche Cell Lines or [***]), and (iii) that arise out
of Roche’s use of the Sangamo Patents or Sangamo Information in connection with
the generation of the Roche Cell Lines or the [***], and all intellectual
property rights therein.

1.30 “Roche Phase” shall mean the Roche Phase as defined in Exhibit A.

1.31 “Sangamo Information” shall mean all information Controlled by Sangamo and
provided to Roche under this Agreement.

1.32 “Sangamo Material” shall mean the [***].

1.33 “Sangamo Patents” shall mean all Patent Rights that are Controlled by
Sangamo as of the Effective Date or during the Term of the Agreement and that
cover (a) the Sangamo Materials, Sangamo Information, (b) the use of the Sangamo
Materials or Sangamo Information to generate Roche Cell Lines or [***], or
(c) the making or use of the Roche Cell Lines or [***]. As of the Effective
Date, the Sangamo Patents include, without limitation, the Patent Rights list in
Exhibit B.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

4



--------------------------------------------------------------------------------

1.34 “Sangamo Phase” shall mean the Sangamo Phase as defined in Exhibit A.

1.35 “Sangamo Technology” shall mean: (i) Sangamo Patents, (ii) Sangamo
Material, (iii) Roche Assigned Improvements and (iv) any non-patent intellectual
property (other than any trademarks) included in the Sangamo Information.

1.36 “Select Licensor Indemnitees” means [***].

1.37 “Sigma” means Sigma-Aldrich Co.

1.38 “Term” shall have the meaning set forth in Section 6.1 of this Agreement.

1.39 “Therapeutic Products” shall mean pharmaceutical products that contain a
Collaboration Antibody for the treatment of any human disease. For purposes of
this Agreement, two pharmaceutical products that satisfy the foregoing
definition of “Therapeutic Product” will be deemed to be different Therapeutic
Products if they contain different Collaboration Antibodies.

1.40 “Therapeutic Product Adjusted Gross Sales” shall mean the gross invoice or
contract price to Third Party customers for sales of Therapeutic Product by
Roche, Roche’s Affiliates or Roche’s licensees or sublicensees, less the
following deductions, calculated in accordance with Accounting Standards: [***].

1.41 “Therapeutic Product Net Sales” shall mean the amount calculated by
subtracting from the amount of Therapeutic Product Adjusted Gross Sales a lump
sum deduction of [***] percent ([***]%) of Therapeutic Product Adjusted Gross
Sales in lieu of those sales related deductions that are not accounted for on a
product-by-product basis (e.g. outward freights, postage charges, transportation
insurance, packaging materials for dispatch of goods, custom duties, bad debt
expense, and discounts granted later than at the time of invoicing).

In case the Therapeutic Product, in addition to the polyclonal or monoclonal
antibody, contains other pharmaceutically active agent(s) (“Combination
Product”), the Parties shall [***].

1.42 “Third Party” shall mean a person or entity other than (i) Roche or any of
its Affiliates or (ii) Sangamo or any of its Affiliates.

1.43 “Third Party Intellectual Property” shall mean any intellectual property
right belonging to a Third Party, including any Patent Rights and Know-How, that
relates directly to or would be infringed by the use of the ZFP System.

1.44 “Valid Claim” shall mean (a) any claim of an issued and unexpired patent
within the Sangamo Patents that has not been disclaimed, abandoned or dedicated
to the public or held unenforceable, unpatentable or invalid by a decision of a
court or governmental agency of competent jurisdiction, which decision is
unappealable or unappealed within

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

5



--------------------------------------------------------------------------------

the time allowed for appeal or (b) any claim of a pending patent application
within the Sangamo Patents that has not been abandoned or finally disallowed
without the possibility of appeal and has not been pending for more than [***]
years from the date on which such claim was first filed. Notwithstanding the
foregoing, Valid Claim shall exclude any claim that is a Roche Assigned
Improvement or is directed to an invention that is an improvement to the Roche
Assigned Improvements.

1.45 “Work Plan” shall have the meaning set forth in Section 2.1.

1.46 “ZFP System” shall mean Sangamo’s proprietary rights to the generation and
use of zinc finger proteins to engineer cells, cell lines, or whole organisms.
These include certain DNA recognition, cleavage, and regulation proteins,
including but not limited to zinc finger nucleases, and the genes encoding those
proteins, and cells, cell lines, and organisms incorporating or altered with
such proteins covered by issued patents, patent applications, and unpublished
patent applications owned or controlled by Sigma or Sangamo and directed to zinc
finger nucleases and targeted recombination technologies.

 

2. RESEARCH PROGRAM.

2.1 Research Collaboration. Sangamo and Roche shall conduct a research
collaboration (the “Research Collaboration”) in accordance with the work plan
set forth on Exhibit A, a copy of which is attached hereto and made a part
hereof (the “Work Plan”). Exhibit A can only be modified upon written approval
of both Parties. As set forth in detail on Exhibit A, Sangamo shall deliver to
Roche Sangamo Material cutting specifically in the [***] gene along with
periodic updates and a detailed research report including sequence data,
expression vector and activity testing data generated by Sangamo. Roche shall
use the Sangamo Material solely for the purpose of generating Roche Cell Lines
and [***]. Each of Roche and Sangamo shall use commercially reasonable efforts
to perform its Research Collaboration obligations, as set forth in the Work
Plan.

2.2 Term of Research Collaboration. The term of the Research Collaboration shall
be for [***] years (“Research Term”).

2.2.1 Joint Research Team. A Joint Research Team (“JRT”) shall govern the
Sangamo Phase of the Research Collaboration and shall define the criteria for
the validation and the optimization of the Sangamo Material to be delivered to
Roche. The JRT shall consist of four (4) members, two (2) members to be
designated by Roche and two (2) members to be designated by Sangamo. Each Party
shall notify the other Party of the member(s) designated by such Party, in
writing, within thirty (30) days after the Effective Date. The JRT shall
function only during the Sangamo Phase of the Research Term. Any Party may
withdraw the designation of any of its members of the JRT and designate a
replacement at any time by giving prior written notice of the withdrawal and
identifying the replacement to the other Party. The chairperson of the JRT shall
be from Roche.

 

  A. Meetings. The JRT shall meet once per month on mutually agreeable dates
during the Sangamo Phase of the Research Term. The meetings may be via
telephone, teleconference or in person as mutually agreed. Notwithstanding the
above, at least one meeting per quarter shall be in person, with the location of
the in-person meetings to alternate between Roche and Sangamo.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

6



--------------------------------------------------------------------------------

  B. Decision-Making. Decisions of the JRT shall be by consensus, with each
Party having one collective vote. If the JRT is unable to decide a matter by
consensus, the Parties shall refer such matter for resolution to the Chief
Scientific Officer, or its representative, on behalf of Roche and the Vice
President of Research, or its representative, on behalf of Sangamo (“Research
Collaboration Executives”). If the Research Collaboration Executives are unable
to resolve any such matter after good faith discussions, then the final decision
shall rest with Roche. The JRT shall have no power (i) to amend this Agreement,
(ii) to determine whether or not a Party has complied with the terms of this
Agreement, or (iii) to determine whether or not a payment is owed by a Party
under this Agreement.

 

3. GRANT OF RIGHTS.

3.1 Research License. Subject to the terms and conditions of this Agreement,
Sangamo grants to Roche and its Affiliates during the Research Term (and if
Roche exercises its Option, for the Term of this Agreement), a worldwide,
non-exclusive license under Sangamo Technology to make, have made, use, import
and export Sangamo Information and Sangamo Material solely for the purpose of
generating Roche Cell Lines and [***] for research purposes. Such license shall
include the right to sublicense, provided that Roche shall require each
sublicense to be bound in writing by provisions that are as protective of
Sangamo as the terms of Sections 6.5, 8.1, 8.2 and 9.5(a). Notwithstanding
anything to the contrary herein, the foregoing research license does not include
any rights under the Sangamo Technology to modify genomic DNA other than genomic
DNA at the [***] locus, or any rights to use the Sangamo Technology to generate
products for commercial sale or for use in humans.

3.2 Option. During the Research Term and for thirty (30) days thereafter, Roche
shall have, at its sole discretion the right to obtain the Commercial License
from Sangamo by providing written notice to Sangamo of its exercise of the
Commercial License (the “Option”) and paying the amount set forth in Section 4.3
on or before thirty (30) days after the Research Term. Roche’s right to exercise
the Option is expressly conditioned on Roche’s payment of the amounts set forth
in Sections 4.1 and 4.2.

3.3 Commercial License. If Roche exercises its Option, then Sangamo hereby
grants to Roche and its Affiliates a worldwide, royalty and fee bearing,
exclusive license under the Sangamo Technology and Roche Assigned Improvements
to research, generate, develop, use, make, have made, sell, offer for sale,
import and export Therapeutic Products and Diagnostic Products in the Field of
Use. Such license shall include the right to sublicense, provided that Roche
shall require each sublicensee to be bound in writing by provisions that are as
protective of Sangamo as the terms of Sections 5.6, 6.5, 8.1, 8.2, and 9.5(a)
(in each case, as if such sublicensee were Roche). Notwithstanding the grant of

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

7



--------------------------------------------------------------------------------

sublicense hereunder, Roche shall remain fully responsible for performance of
its obligations under this Agreement. Any sublicense granted by Roche under this
Agreement shall be consistent with the terms and conditions of this Agreement.
Within [***] following the execution of a sublicense agreement under which the
applicable sublicensee receives a license to sell Therapeutic Products or
Diagnostic Products, Roche shall provide Sangamo with a written notice of this
sublicense grant, including the name of such sublicensee.

3.4 No Other Licenses. No right or license is granted hereunder by either Party
or by any third party, except as expressly and specifically set forth herein.

3.5 Third Party Intellectual Property.

 

  A. The license granted to Roche hereunder includes sublicenses under Third
Party Intellectual Property licensed to Sangamo under agreements with Third
Parties (“Third Party Licenses”). The Third Party Licenses existing on the
Effective Date are identified in Exhibit C. The Commercial License granted to
Roche hereunder is subject to certain rights retained under the Third Party
Licenses by the respective licensors, as set forth in Exhibit D.

 

  B. In the event that Roche desires to license from Third Parties any Third
Party Intellectual Property, Roche shall so notify Sangamo in writing. No later
than thirty (30) days following Sangamo’s receipt of such notification, Sangamo
shall inform Roche in writing whether or not Sangamo intends to pursue a license
under such Third Party Intellectual Property. During such thirty (30) day
period, and thereafter if Sangamo informs Roche in writing that it intends to
pursue a such a license, Roche hereby covenants that it shall not itself [***].
During any period that Sangamo is pursuing a license under this Section 3.5 B,
Sangamo shall keep Roche reasonably informed of the status of any negotiations
relating thereto.

 

  C. With respect to Third Party Intellectual Property licensed to Sangamo under
Third Party Licenses (whether existing on the Effective Date or entered into
after the Effective Date by Sangamo), Sangamo shall be solely responsible for
any royalties or other payments due in relation to such Third Party Intellectual
Property as a result of the grant of the licenses to Roche hereunder, the
practice of such licenses by Roche, its Affiliates, licensees, and
sub-licensees, and the sale of Therapeutic Products and Diagnostic Products
hereunder. Roche shall be solely responsible for any royalties or other payments
due in relation to any Third Party Intellectual Property obtained by Roche in
accordance with Section 3.5 B or any other licenses from Third Parties that
Roche determines, in its sole discretion, are required in order to lawfully
conduct its activities under this Agreement or to make, use, sell, offer for
sale, or import Therapeutic Products or Diagnostic Products; provided, however,
that Roche shall be entitled to the credit set forth in Section 4.10, to the
extent any such royalties or other payments by Roche satisfy the requirements
set forth therein.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

8



--------------------------------------------------------------------------------

3.6 No Prohibition on Sangamo. Except as explicitly provided in this
Section 3.5, nothing in this Agreement shall prevent Sangamo or Sigma from
making, using, offering for sale, selling, or importing ZFP System for research
purposes (including for research purposes in the Field of Use), and to grant to
Third Parties the right to do the same. Notwithstanding the foregoing, Sangamo
shall not conduct research using or related to, make, use, sell, offer for sale,
import or export the zinc-finger nuclease in the Sangamo Materials (or any
derivative made from such zinc-finger nuclease) and shall not grant to Third
Parties the right to conduct any research using or related to, make, use, sell,
offer for sale, import or export such zinc-finger nuclease or any such
derivative.

 

4. FEES, EVENT PAYMENTS AND ROYALTIES.

4.1 Research Fee. For the work performed under the Sangamo Phase of the Research
Collaboration, Roche shall pay a total amount of $[***], as follows:

 

  A. [***] dollars ($[***]) at initiation of activities under the Work Plan
(“First Research Event Payment”); and

 

  B. [***] dollars ($[***]) at the end of the Sangamo Phase, upon receipt of the
Sangamo Material by Roche that meets the optimization criteria defined in good
faith by the JRT.

4.2 Research Maintenance Fee. In addition, after receipt of the Sangamo Material
by Roche and during the Roche Phase of the Research Collaboration, Roche shall
pay to Sangamo a quarterly research maintenance fee of $[***], due after the end
of each quarter.

4.3 Option License Fee. Upon Roche’s exercise of its Option, Roche shall pay
Sangamo [***] dollars ($[***]).

4.4 Therapeutic Product Event Payments for Commercial License. [***] Therapeutic
Products, Roche or its Affiliates, licensees or sublicensees develops or
commercializes, Roche shall pay Sangamo up to [***] dollars ($[***]) per
Therapeutic Product, as follows:

 

- [***]

   $[***]

- [***]

   $[***]

- [***]

   $[***]

- [***]

   $[***]

For a given Therapeutic Product, each payment above shall only be paid [***] the
corresponding event is reached for such Therapeutic Product and irrespective of
[***] such event may be subsequently reached for such Therapeutic Product.

In no case shall the total payments paid to Sangamo under this Section 4.4 for
all Therapeutic Products exceed the aggregate amount of $[***].

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

9



--------------------------------------------------------------------------------

4.5 Diagnostic Event Payments for Commercial License. For each Diagnostic
Product, Roche or its Affiliates, licensees or sublicensees develops or
commercializes, Roche shall pay Sangamo the following payment per Diagnostic
Product:

 

- [***]:

   $[***]

For a given Diagnostic Product, the foregoing payment shall only be paid [***]
the corresponding event is reached for such Diagnostic Product.

4.6 Invoicing and payment. Roche shall notify Sangamo within [***] after the
occurrence of an event giving rise to a payment obligation under Sections 4.1 to
4.5, and Roche shall make the applicable payment no later than [***] after
receipt of an invoice from Sangamo.

4.7 Royalties.

 

  A. Therapeutic Products. [***], Roche shall pay to Sangamo [***] based on
aggregate worldwide calendar year Therapeutic Product Net Sales, [***], as
follows:

 

Portion of worldwide calendar year Therapeutic

Product Net Sales (million $)

   Percent of
Net Sales  

less than or equal to $[***]

   [*** ]%

more than $[***] and less than or equal to $[***]

   [*** ]%

more than $[***]

   [*** ]%

 

  B. Diagnostic Products. [***], Roche shall pay to Sangamo [***] on aggregate
worldwide Diagnostic Net Sales, [***].

4.8 Royalty Term. Roche’s obligation to pay royalties for a given Therapeutic
Product or Diagnostic Product to Sangamo under this agreement (i) shall
commence, on a country-by-country basis, on the date of First Commercial Sale of
such Therapeutic Product or Diagnostic Product in such country and (ii) shall
continue, on a country-by-country basis, for the later of (a) [***] after First
Commercial Sale in such country in which said Therapeutic Product or Diagnostic
Product is sold or (b) expiration of the last Valid Claim in such country that
would be infringed by the [***] sale or offering for sale, or importation of
such Therapeutic Product or Diagnostic Product in such country (the “Royalty
Term”). With regard to the calculation of the [***] period, [***].

4.9 Reduction of Royalties for Lack of Valid Claim. If in a given country, there
is no Valid Claim of Sangamo Patent Rights that would be infringed by the
making, use, sale or offering for sale, or importation of a particular
Therapeutic Product or Diagnostic Product, then the royalties on the
corresponding Therapeutic Product Net Sales or Diagnostic Product Net Sales in
such country, as applicable, shall be reduced by [***]%.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

10



--------------------------------------------------------------------------------

4.10 Reduction of Royalties for Third Party Intellectual Property. If (a) it is
necessary for Roche to obtain a license under any Third Party Intellectual
Property (other than Third Party Intellectual Property licensed to Roche
hereunder) in order to develop, manufacture, or commercialize a Therapeutic
Product or Diagnostic Product and (b) such Third Party Intellectual Property
would, absent a license, be infringed, misappropriated, or otherwise violated by
use of the Sangamo Technology to generate Roche Cell Lines and [***] or to use
the ZFP System under the terms of this Agreement, then Roche shall be entitled
to a credit, against the royalty payments due to Sangamo pursuant to
Section 4.7, equal to [***] percent ([***]%) of any payments paid to such Third
Party by Roche in consideration for such license; provided that such credit will
be reduced [***]. Notwithstanding the foregoing, in no event shall the effective
royalty rate due to Sangamo be reduced, as a result of the foregoing credit(s),
To the extent any payments made by Roche in consideration for such Third Party
Intellectual Property are [***]. For the avoidance of doubt, any disputes as to
whether it is necessary for [***].

4.11 Royalty Buy-Out:

 

  A. Therapeutic Products. Notwithstanding the above, on a Therapeutic
Product-by-Therapeutic Product basis, Roche may choose to buyout the total
amount of royalties payable to Sangamo for a given Therapeutic Product by
providing Sangamo, at the time of First Commercial Sale in the Territory of the
applicable Therapeutic Product, with written notice of such choice and paying to
Sangamo, in lieu of the royalties due, the following:

 

  a. a single one-time payment of $[***], within [***], and

 

  b. a single one-time payment of $[***], within [***].

 

  B. Diagnostic Products. Notwithstanding the above, on a Diagnostic
Product-by-Diagnostic Product basis, Roche may choose to [***].

 

5. PAYMENTS AND REPORTS.

5.1 Currency. All payments shall be in United States dollars and, unless
otherwise agreed in writing, shall be made by wire transfer of immediately
available funds to such account of Sangamo in such bank as Sangamo may from time
to time designate in writing.

5.2 Currency Conversion. Royalties due on Net Sales of Therapeutic Products made
in currency other than U.S. dollars shall be converted into U.S. dollars after
first being converted into Swiss Francs, using the internal foreign currency
translation rates and standard practices used by Roche in preparing its audited
financial statements. The conversion from CHF into dollars shall be made in
accordance with Roche’s then current standard practices, consistently applied.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

11



--------------------------------------------------------------------------------

5.3 Taxes. All royalty payments shall be free and clear of any taxes, duties,
levies, fees or charges, except for withholding taxes. Such withholding taxes
shall be deducted from all payments due hereunder. The Parties shall cooperate
to take advantage of the benefit of any double taxation treaty(ies) that may be
applicable.

5.4 Royalty Reports. During the Royalty Term, Roche will provide Sangamo with a
calendar quarterly royalty statement, no later than sixty (60) days after the
end of each calendar quarter, commencing with the calendar quarter in which the
first First Commercial Sale (i.e. of the first Therapeutic Product or Diagnostic
Product, as applicable) occurs. The royalty payment for such calendar quarter,
calculated in accordance with Section 4.7, shall accompany such report.

5.5 Confidentiality of Reports. The information contained in each report
provided to Sangamo shall be considered Confidential Information of Roche.

 

5.6 Audit of Sales.

 

  A. Roche shall keep, maintain and procure that each licensee and sub-licensee
keeps and maintains at their respective principal place of business, [***], true
and accurate accounts and records in sufficient detail to enable the amount of
all sums payable under this Agreement to be determined; and

 

  B. During the Term, at the reasonable request of Sangamo and at the expense of
Sangamo, from time to time Roche shall permit or procure permission for:
(i) Roche’s officially appointed worldwide independent public accountant
(hereafter referred to as the “Roche Auditor”); or (ii) an independent
accounting firm appointed by Sangamo from among the four largest accounting
firms in the U.S.A. (hereafter referred to as the “Sangamo Auditor”) to inspect
those accounts and records for the time period and countries specifically
requested by Sangamo (each such inspection an “Audit”). Notwithstanding the
foregoing, Sangamo shall only be entitled to appoint the Sangamo Auditor
following the completion of an Audit by a Roche Auditor where Roche and Sangamo
are unable to reach agreement pursuant to Section 5.6 E. For the purposes of
this Section 5.6, the Roche Auditor or the Sangamo Auditor may be referred to as
the “Auditor”. Subject to receiving not less than sixty (60) days prior written
notice, Roche shall at the request of Sangamo assemble all relevant accounts and
records in relation to such countries at the principal place of business of
Roche, its licensees, and sub-licensees; and

 

  C. Upon at least sixty (60) days’ prior written notice from Sangamo, Roche
shall permit or procure permission for an Audit to be conducted by the Auditor
in relation to such countries and such Therapeutic Product or Diagnostic Product
as Sangamo may have specifically requested, during regular business hours in
such a manner as to minimize any interference with Roche’s, its licensee’s, or
sub-licensee’s normal business activities. Such Audit shall be limited to
results in the [***] prior to Audit notification. An Audit may not be performed
more frequently than once per calendar year, and not more frequently than once
with respect to the same set of records covering any specific period of time,
except that the Sangamo Auditor shall always be entitled to repeat an Audit
conducted previously by the Roche Auditor.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

12



--------------------------------------------------------------------------------

  D. All information, data, documents and abstracts obtained by Sangamo and the
Auditor in connection with an Audit shall be used by Sangamo and the Auditor
only for the purpose of verifying payments made to Sangamo by Roche in
connection with this Agreement, which shall be treated as Roche’s, its
licensee’s, or sub-licensee’s Confidential Information subject to the
obligations of this Agreement and may not be retained for more than one (1) year
after completion of an Audit; nor more than [***] from the end of the calendar
year to which each shall pertain; nor more than [***] after the date of
termination or expiration of this Agreement.

 

  E. The Auditor shall share all Audit results and findings, draft reports, if
any, and the final report with the Parties. The Auditor shall disclose its
factual findings and conclusions to the Parties in a written report, including
any calculations, and explain the basis of such findings and conclusions without
making any interpretation of contractual language. A copy of such report shall
be provided to Roche at the same time it is sent or otherwise provided to
Sangamo. Any Confidential Information of Roche disclosed in the Auditor’s report
will be subject to the obligations of confidentiality contained herein. The
Parties will use their commercially reasonable efforts to agree in good faith on
a shared interpretation of the relevant parts of the Auditor’s findings or
conclusions of this Agreement, compare their shared interpretation with
Auditor’s findings and conclusions, and determine whether there has been a
Shortfall or Overpayment (as defined below in Section 5.6 F and 5.6 G
respectively). If the Parties are unable to agree on the interpretation of the
Roche Auditor’s finding and conclusions, then Sangamo shall be entitled to
appoint the Sangamo Auditor, as set forth in Section 5.6 B. If the Parties are
unable to agree on the interpretation of the Sangamo Auditor’s finding and
conclusions, then such dispute shall be settled in accordance with Section 13.

 

  F. If, following any Audit, the Parties agree pursuant to Section 5.6 E that
the payments in respect of the Audit period fall short of the sums which were
properly payable in respect of such period under this Agreement (the
“Shortfall”), Roche shall within [***] of the date of such agreement pay the
Shortfall to Sangamo and, if the Shortfall exceeds [***] per cent ([***]%) of
the total royalties due to Sangamo with respect to all such countries and for
the full period covered by the Audit, Roche shall also reimburse to Sangamo the
reasonable costs and expenses of Sangamo incurred in relation to the Audit.

 

  G. If, following any Audit, the Parties agree pursuant to Section 5.6 E that
the payments in respect of the Audit period exceed the sums which were properly
payable in respect of such period under this Agreement (the “Overpayment”), then
Roche shall be entitled to credit such Overpayment against future payments due
to Sangamo under this Agreement, or if no future payments are anticipated,
Sangamo shall within [***] of the date of such agreement reimburse the
Overpayment to Roche. For the avoidance of doubt, in such circumstance, Sangamo
shall be fully responsible for any costs related to such Audit.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

13



--------------------------------------------------------------------------------

  H. The failure of Sangamo to request an Audit within the period during which
corresponding records must be maintained pursuant to Section 5.6 A will be
deemed to be acceptance by Sangamo of Roche’s royalty reporting in respect of
those records.

5.7 Late Payments. Any amount owed by Roche to Sangamo under this Agreement that
is not paid within the applicable time period set forth herein shall accrue
interest at the lower of [***] or (b) the highest rate permitted under
applicable law.

 

6. LICENSE TERM AND TERMINATION.

6.1 Commercial License Term and Term of the Agreement. The term of the
Commercial License granted herein shall commence upon the exercise of the Option
and continue in force, unless earlier terminated in accordance with Section 6.2,
6.3, or 6.4, on a Therapeutic Product-by-Therapeutic Product and Diagnostic
Product-by-Diagnostic Product basis, until the expiration of the Royalty Term in
Section 4.8 in respect of the applicable Therapeutic Products and Diagnostic
Products. For clarity, after expiration of the Royalty Term for a given
Therapeutic Product or Diagnostic Product, the Commercial License shall be fully
paid-up, perpetual and irrevocable in respect of such Therapeutic Product or
Diagnostic Product. The Agreement shall expire (the “Term”) upon expiration of
all royalty obligations pursuant to Section 4.8 for the last to expire
Therapeutic Product or Diagnostic Product.

6.2 Termination of Research Collaboration. [***], Roche shall have the right to
terminate the Research Collaboration upon thirty (30) days prior written notice
to Sangamo.

6.3 Termination without Cause. Without prejudice to any other rights of the
Parties, this Agreement may be terminated in its entirety or in part by Roche
upon thirty (30) days prior written notice to Sangamo, such notice to specify
the particular country(ies) or Therapeutic Product(s) or Diagnostic Product(s)
in respect of which the Agreement is to terminate. In the event of such
termination, Roche shall have no further payment obligations to Sangamo in
respect of such country(ies) or Therapeutic Product(s) or Diagnostic Product(s);
however, nothing herein shall be construed to release the Parties from any
obligation that matured prior to the effective date of such termination.

6.4 Termination with Cause. Upon a material breach of this Agreement by one
Party, the other Party may give written notice of such breach to the breaching
Party. If the breaching Party fails to cure such breach within sixty (60) days
after such notice, then the other Party may terminate this Agreement with
further thirty (30) days written notice.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

14



--------------------------------------------------------------------------------

6.5 Consequences of Termination.

 

  A. In its entirety. Upon the early termination of this Agreement in its
entirety for any reason prior to expiration of the Term (but not, for the
avoidance of doubt, upon the termination of this Agreement in part pursuant to
Section 6.3), Roche shall, and shall cause its Affiliates, licensees, and
sub-licensees to, (1) return to Sangamo all unused Sangamo Material (in any
form); and (2) return to Sangamo or destroy, at Roche’s option, all reasonably
available documents containing Confidential Information of Sangamo; (3) cease to
use Sangamo Information and Sangamo Material for any purpose, [***]; and
(4) cease the sale of all Therapeutic Products and Diagnostic Products.

 

  B. In part. Promptly following early termination of this Agreement before
expiration of the Term, only in respect of the countries or Therapeutic
Product(s) or Diagnostic Product(s) specified in the termination notice pursuant
to Section 6.3, Roche shall, and shall cause its Affiliates, licensees, and
sub-licensees to, (1) return to Sangamo all unused Sangamo Material (in any
form); and (2) return to Sangamo or destroy, at Roche’s option, all reasonably
available documents containing Confidential Information of Sangamo; (3) cease to
use Sangamo Information and Sangamo Material for any purpose, [***]; and
(4) cease the sale of applicable Therapeutic Products and Diagnostic Products;
however, (1), (2) (3), and (4) shall apply only to the extent that any or all of
such (i) relates solely to the applicable country or for the applicable
Therapeutic Product or Diagnostic Product and (ii) is not needed for any portion
of a license or this Agreement that is not terminated.

 

7. CONFIDENTIALITY.

7.1 Confidential Information. “Confidential Information” means any and all
information, data and/or Know-How that is disclosed by one Party (the
“Disclosing Party”) to the other Party (the “Receiving Party”) pertaining to the
activities under this Agreement, subject to Section 7.3. Each Party warrants
that it has the full and unconditional right to disclose to the other Party the
Confidential Information. For the avoidance of doubt, the Sangamo Information
shall be deemed to be the Confidential Information of Sangamo. For the avoidance
of doubt, all information related to the Roche Cell Lines, Therapeutic
Product(s), Diagnostic Product(s) and [***] shall be deemed to be the
Confidential Information of Roche.

7.2 Restrictions on Use of Confidential Information. For a period of ten
(10) years from the Term of this Agreement or of the date of early termination
of this Agreement in its entirety, as applicable, the Receiving Party agrees
(except with the prior written consent of the Disclosing Party):

(a) not to use such Confidential Information for any purpose other than in
connection with the Agreement and its purpose;

(b) to treat such Confidential Information as it would its own information of a
like nature (but in any event use reasonable efforts to prevent any disclosure
or use of such Confidential Information that would violate this Agreement); and

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

15



--------------------------------------------------------------------------------

(c) not to disclose such Confidential Information to any third party, other than
its Affiliates, licensees and sub-licensees, employees, agents or consultants
(collectively “Representatives”) in accordance with Section 7.4.

7.3 Public Information. Confidential Information shall not include information
that:

(a) was known to the Receiving Party or its Affiliates, licensees and
sub-licensees, prior to receipt hereunder as demonstrated by competent written
records; or

(b) is independently generated by the Receiving Party or its Affiliates,
licensees and sub-licensees, solely by persons who have not had access to or
knowledge of the Confidential Information disclosed hereunder, as demonstrated
by competent written records; or

(c) at the time of disclosure by the Disclosing Party to the Receiving Party,
was generally available to the public, or after disclosure hereunder becomes
generally available to the public through no fault attributable to the Receiving
Party; or

(d) is hereafter made available to the Receiving Party or its Affiliate,
licensees and sub-licensees, on a non-confidential basis, for use or disclosure
by the Receiving Party from any third party having a right to do so.

In addition, nothing in this Article 7 shall preclude the Receiving Party from
making any disclosure of the Confidential Information of the Disclosing Party to
the extent such disclosure is required by applicable law, regulation, or a
judicial or governmental order, provided that the Receiving Party gives the
Disclosing Party sufficient written notice to permit Disclosing Party to seek a
protective order or other similar order with respect to such Confidential
Information.

7.4 Disclosure. The Receiving Party may disclose the Confidential Information to
Representatives that need to know such Confidential Information for the
above-stated purpose and that are bound by obligations of confidentiality at
least as restrictive as those in this Agreement. Receiving Party shall make all
such Representatives aware of this Agreement and the obligations and
restrictions imposed herein.

7.5 Publicity.

 

  A. Roche. Notwithstanding the above, Roche shall have the right to originate
any publicity, publication, patent application, news release or other public
announcement relating to this Agreement or the performance hereunder without the
prior approval of Sangamo, except that Sangamo’s prior approval shall be
required solely to the extent such disclosure (i) specifically refers to
Sangamo, Sigma, the Johns Hopkins University, or the Massachusetts Institute of
Technology, or to the ZFP System or (ii) discloses the terms of this Agreement.

 

16



--------------------------------------------------------------------------------

  B. Sangamo. Notwithstanding the above, Sangamo shall not originate any
publicity, publication, news release or other public announcement, written or
oral, relating to this Agreement, including its terms, or the performance
hereunder without the prior written approval of Roche (such approval not to be
unreasonably withheld), except solely to the extent Sangamo reasonably believes
same is otherwise required by applicable law or regulation. Upon approval by
Roche, Sangamo may publish a news release regarding this Agreement without the
disclosure of any financial terms or any other terms in detail.

 

  C. Each Party shall to the extent consistent with applicable laws and
regulations limit the disclosure of the financial terms set forth in this
Agreement (such as by requesting confidential treatment of such terms in
documents to be filed with the United States Securities and Exchange
Commission).

 

8. OWNERSHIP OF INTELLECTUAL PROPERTY.

8.1 Ownership Of Intellectual Property. All intellectual property developed in
the course of the Term of this Agreement and during the course of performing
activities under this Agreement (“Research IP”) shall be owned based on
inventorship (as determined in accordance with United States patent laws),
except as follows:

(a) Roche shall own all Research IP related solely to the Roche Cell Lines,
[***], Diagnostic Products, and Therapeutic Products (other than the Roche
Assigned Improvements); and

(b) Sangamo shall own (i) all Research IP related solely to the Sangamo Material
and Sangamo Technology and the uses thereof (excluding Roche Cell Lines and
[***]) and all (ii) Roche Assigned Improvements

Each Party shall execute and deliver all documents and instruments and do all
acts that may be necessary or requested by each Party to perfect ownership of
intellectual property in accordance with the foregoing terms. In addition, Roche
shall grant to Sangamo a perpetual, worldwide, royalty-free, sublicenseable,
non-exclusive license under Roche’s interest in any Research IP that is an
improvement to the Sangamo Patents or Sangamo Information (other than the Roche
Cell Lines or [***]).

8.2 Restrictions. Under no circumstances shall Roche use the Sangamo
Information, Sangamo Materials, or any Confidential Information of Sangamo to
support the filing of a patent application in any country in the world that
contains claims directed to the ZFP System. For clarity, nothing shall prevent
Roche from using such information to support the filing of a patent application
in any country in the world that contains claims directed to a Roche Cell Line,
an [***], a Therapeutic Product or a Diagnostic Product.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

17



--------------------------------------------------------------------------------

9. WARRANTIES AND DISCLAIMERS.

9.1 No Breach of Obligation. The Parties represent and warrant that each has the
authority to undertake the obligations set forth in this Agreement without
breaching or violating any contractual or statutory obligation.

 

9.2 Sangamo Representations and Warranties. Sangamo represents and warrants to
Roche that:

(a) Sangamo has received all of the rights that it needs from Sigma to comply
with all of the terms and obligations of this Agreement

(b) as of the Effective Date, it is the owner of or exclusive licensee of the
Sangamo Patents (except as provided in Section 3.5 and Exhibit D), free and
clear of any liens, charges and encumbrances and no other corporate or private
entity, or governmental entity, has any claim of ownership with respect to the
Sangamo Patents, other than the licensors under the Third Party Licenses;

(c) The license granted to Roche includes rights under all Patents Rights owned
by or licensed to Sangamo that are necessary to allow Roche to generate Roche
Cell Lines and [***] as contemplated by the Work Plan;

(d) Sangamo shall use best efforts to maintain in force those agreements with
Third Parties under which Sangamo in-licenses any of the Sangamo Technology as
of the Effective Date;

(e) to Sangamo’s knowledge, as of the Effective Date the use of the Sangamo
Technology as contemplated by the Work Plan does not infringe any intellectual
property rights owned or possessed by any Third Party to which Sangamo does not
have a license;

(f) as of the Effective Date, there are no claims, judgments or settlements
against or owed by Sangamo or pending or threatened claims or litigation
relating to the Sangamo Technology, except as disclosed by Sangamo to Roche.

9.3 Roche Representations and Warranties. Roche represents and warrants that it
will (and shall cause its Affiliates or sublicensees to) only use Sangamo
Technology in accordance with the terms and conditions of this Agreement. Roche
further represents and warrants that it shall not (and shall not cause or permit
any Affiliate or sublicensee to) use Sangamo Material and Sangamo Technology for
any purposes other than that defined in this Agreement.

9.4 Disclaimer. ROCHE AND SANGAMO BOTH DISCLAIM ANY AND ALL WARRANTIES OF ANY
KIND, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF DESIGN,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OR
DEALING, USAGE OR TRADE PRACTICES, IN ALL CASES WITH RESPECT THERETO, EXCEPT AS
EXPRESSLY STIPULATED UNDER SECTIONS 9.1, 9.2 AND 9.3. NEITHER PARTY SHALL BE
LIABLE TO THE OTHER PARTY FOR SPECIAL, INCIDENTAL, OR PUNITIVE DAMAGES ARISING
IN CONNECTION WITH THIS AGREEMENT.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

18



--------------------------------------------------------------------------------

9.5 Indemnification.

(a) Roche Indemnification. Roche shall indemnify, defend and hold harmless
Sangamo, its Affiliates and their respective directors, officers, employees and
agents and their respective successors, heirs and assigns (the “Sangamo
Indemnitees”) and, solely to the extent required under the JHU Agreement, the
Select Licensor Indemnitees, against any liability, damage, loss or expense
(including reasonable attorneys’ fees and expenses of litigation) (collectively,
“Losses”) incurred by or imposed upon the Sangamo Indemnitees, or any one of
them, in connection with any claims, suits, actions, demands or judgments of
third parties, including without limitation personal injury and Therapeutic
Product liability matters and claims of suppliers and Roche employees (except in
cases where such claims, suits, actions, demands or judgments result from a
material breach of this Agreement, negligence or willful misconduct on the part
of Sangamo) arising out of (a) the breach or alleged breach of any
representation, warranty or covenant of Roche under Sections 9.1 and 9.3 hereof,
(b) the negligence or misconduct of Roche, its Affiliates or their respective
employees or agents; or (c) the development, testing, production, manufacture,
promotion, import, sale or use by any person of any Therapeutic Product or
Diagnostic Product which is manufactured or sold by Roche or by an Affiliate,
licensee, sublicensee, distributor or agent of Roche on behalf of Roche.

(b) Sangamo Indemnification. Sangamo shall indemnify, defend and hold harmless
Roche, its Affiliates and their respective directors, officers, employees and
agents and their respective successors, heirs and assigns (the “Roche
Indemnitees”), against any Losses incurred by or imposed upon the Roche
Indemnitees, or any one of them, in connection with any claims, suits, actions,
demands or judgments of third parties, including without limitation personal
injury and product liability matters and claims of suppliers and Sangamo
employees (except in cases where such claims, suits, actions, demands or
judgments result from a material breach of this Agreement, negligence or willful
misconduct on the part of Roche) arising out of (a) the breach or alleged breach
of any representation, warranty or covenant of Sangamo under Sections 9.1 and
9.2 hereof, or (b) the negligence or misconduct of Sangamo, its Affiliates or
their respective employees or agents, or (c) the making, using, selling,
offering for sale, importing, or exporting of Roche Assigned Improvements.

 

10. FORCE MAJEURE.

10.1 Force Majeure. If the performance of this Agreement or any obligation
hereunder (except for the payment of money) is prevented, restricted or
interfered with by reason of fire or other casualty or accident, strikes or
labor disputes, inability to procure raw materials, power or supplies, war, acts
of terrorism, invasion, civil commotion or other violence, compliance with any
order of any governmental authorities or any other act or conditions whatsoever
beyond reasonable control of either Party hereto, both Parties shall be excused
from such performance to the extent of such prevention, restriction or

 

19



--------------------------------------------------------------------------------

interference; provided, however, that the Party so affected shall use
commercially reasonable efforts to avoid or remove such causes of
non-performance and shall continue performance hereunder with the utmost
dispatch whenever such causes are removed, to the extent commercially
reasonable.

 

11. ASSIGNMENT.

11.1 Assignability. Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by either Party without the prior written consent of
the other Party, except to an Affiliate of the assigning Party or to any other
party who acquires all or substantially all of the relevant business of the
assigning Party by merger, sale of assets or otherwise, so long as such
Affiliate or other party agrees in writing to be bound by the terms of this
Agreement.

 

12. GOVERNING LAW.

12.1 Governing Law. This Agreement shall be governed and interpreted in
accordance with the laws of New Jersey, without reference to its conflict of
laws principles.

 

13. ARBITRATION.

13.1 Disputes. Unless otherwise set forth in this Agreement, in the event of any
dispute in connection with this Agreement, such dispute shall be referred to the
respective executive officers of the parties designated below or their
designees, for good faith negations attempting to resolve the dispute. The
designated executive officers are as follows:

For Sangamo: Vice President, Business Development

For Roche:      Head of Pharma Partnering

13.2 Arbitration. Should the Parties fail to agree within two (2) months after
such dispute has first arisen, it shall be finally settled by arbitration in
accordance with the commercial arbitration rules of [***] as in force at the
time when initiating the arbitration. The tribunal shall consist of [***]. The
place of arbitration shall be [***]. The language shall be in English.

 

14. NOTICES.

14.1 Notices. Any notices or communications to either Party required under this
Agreement shall be made in writing and delivered via certified mail, return
receipt requested, courier, provided that evidence of delivery is made, or
facsimile with confirmation of such transmission addressed to such Party at the
following addresses or faxed to the appropriate numbers set forth below (with
the copies to other parties set forth below) or to such other address as may be
designated from time to time:

If to Sangamo:

 

If to Roche:   

F. Hoffmann-La Roche Ltd

Grenzacherstrasse 124

4070 Basel, Switzerland

Attn: Legal Department

Tel. No. +41-61-688-94-20

Fax No. +41-61-688-1396

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

20



--------------------------------------------------------------------------------

And to:   

Hoffmann-La Roche Inc.

340 Kingsland Street

Nutley, New Jersey 07110

Attn: Corporate Secretary

Fax: 973-235-3500

All notices and statements provided to a Party hereunder shall be deemed to have
been given, as of the date received, or at the time of delivery of a facsimile
to the relevant facsimile number above. Each Party hereto may change its address
and contact information set forth above for the purpose of this Agreement by
providing written notice to the other Party of the same from time to time.

 

15. MISCELLANEOUS.

15.1 Severability. If any provision of this Agreement is or becomes invalid or
is ruled invalid by any court of competent jurisdiction or is deemed
unenforceable, it is the intention of the Parties that the remainder of the
Agreement shall not be affected. In such event, the Parties agree to negotiate
and amend in good faith such provision in a manner consistent with the
intentions of the Parties as expressed in the Agreement.

15.2 Bankruptcy. All licenses (and to the extent applicable rights) granted
under or pursuant to this Agreement by Sangamo to Roche are, and shall otherwise
be deemed to be, for purposes of Section 365(n)of Title 11, US Code (the
“Bankruptcy Code”), licenses of rights to “intellectual property” as defined
under the Bankruptcy Code. Unless Roche elects to terminate this Agreement, the
Parties agree that Roche, as a licensee or sublicense of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the Bankruptcy Code, subject to the continued performance of its
obligations under this Agreement.

15.3 Construction. The Parties agree that: (i) each Party reviewed and
negotiated the terms and provisions of this Agreement and have contributed to
its revision; (ii) the rule of construction to the effect that any ambiguities
are resolved against the drafting Party shall not be employed in the
interpretation of this Agreement; and (iii) the terms and provisions of this
Agreement shall be construed fairly as to all Parties hereto and not in favor of
or against any Party, regardless of which Party was generally responsible for
the preparation of this Agreement.

 

21



--------------------------------------------------------------------------------

15.4 Amendment. This Agreement may be amended, modified, superseded or canceled,
and any of the terms may be waived, only by a written instrument that expressly
makes specific reference to this Agreement, which is duly executed by each Party
or, in the case of waiver, by the Party or Parties waiving compliance.

15.5 Waiver. The delay or failure of any Party at any time or times to require
performance of any provisions shall in no manner affect the rights at a later
time to enforce the same. No waiver by any Party of any condition or of the
breach of any term contained in this Agreement, whether by conduct, or
otherwise, in any one or more instances, shall be deemed to be, or considered
as, a further or continuing waiver of any such condition or of the breach of
such term or any other term of this Agreement.

15.6 Assistance. Each Party agrees to duly execute and deliver, or cause to be
duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including, without limitation, the filing of
such additional assignments, agreements, documents and instruments, that may be
necessary or as the other Party hereto may at any time and from time to time
reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes of, or to better assure and confirm unto
such other Party its rights and remedies under, this Agreement.

15.7 No Agency. For the purposes of this Agreement and all obligations to be
performed hereunder, each Party shall be, and shall be deemed to be, an
independent contractor and not an agent, partner, joint venturer or employee of
the other Party. Neither Party shall have authority to make any statements,
representations or commitments of any kind, or to take any action which shall be
binding on the other Party, except as may be explicitly provided for herein or
authorized in writing.

15.8 Survival. The rights and obligations of the Parties which are by their
nature intended to survive expiration or termination of this Agreement, such as
those obligations related to Confidential Information and provisions of Sections
4 (to the extent obligations exist at the time of expiration or termination), 5
(to the extent obligations exist at the time of expiration or termination), 5.6,
5.8, 6.5, 7, 8, 9.5, and 15.8 shall survive expiration or any termination of
this Agreement.

15.9 Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

15.10 Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Parties concerning the subject matter thereof. It
merges with and supersedes all previous agreements and understandings between
the Parties.

[remainder of this page intentionally left blank]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have, through duly authorized representatives,

executed this Agreement, effective as of the date set forth above.

 

F. HOFFMANN–LA ROCHE LTD     SANGAMO BIOSCIENCES, INC. /s/ Christophe Carissimo
    /s/ Edward Lanphier Name: Christophe Carissimo     Name: Edward Lanphier
Title: Global Licensing Director     Title: President & CEO Date: June 2, 2008  
  Date: July 8, 2008 /s/ Stefan Arnold      

Name: Stefan Arnold

Title: Stv. Direktor

 

Date: June 2, 2008

    HOFFMANN-LA ROCHE INC.     /s/ Warwick S. Bedwell      

Name: Warwick S. Bedwell

Title: Vice President, Global Head of Business Development

 

Date: July 7, 2008

   

 

23



--------------------------------------------------------------------------------

EXHIBIT A

WORK PLAN

Work plan to generate a Zinc Finger Nuclease (ZFN) specifically cutting in

the [***] gene locus

The Research will consist of a Sangamo Phase and a Roche Phase.

The Sangamo phase shall last for approximately [***] months and, at Sangamo’s
election, may be performed at Sigma-Aldrich under contract with Sangamo. The
Roche phase shall (i) be performed at Roche and (ii) start upon delivery by
Sangamo of the Sangamo Material to Roche and (iii) shall end, unless earlier
terminated, at the time Roche elects to take a Commercial License from Sangamo.

The goal of the Research is for Sangamo to deliver Roche with plasmid constructs
encoding for at least one active ZFN pair demonstrated to have [***] activity in
a suitable cell model system (“Sangamo Material”) and there after for Roche to
produce [***] having genomic modifications at the [***] allele (“[***]”).

Scope of Research Work plan:

Sangamo Phase:

 

  1. To design/assemble first round ZFN pairs to [***], and;

 

  2. To biochemically characterize ZFNs, and;

 

  3. To perform [***] validation in appropriate cell model [***]

 

  4. To optimize leads (if necessary, depending upon biochemical results), and;

 

  5. To deliver to Roche Sangamo Material and full data report pertaining to
Sangamo Material, including sequence information, vector maps and activity data
generated at Sangamo during the Sangamo Phase.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

24



--------------------------------------------------------------------------------

     From Effective Date

Timeline and Goals

   Q1    Q2    Q3    Q4

Design and assembly of ZFN pairs

   X         

Characterization and optimization of ZFN

   X    X      

Delivery of Sangamo Material and full data report

      X      

Roche Phase:

 

  6. To perform screening assays for identification of targeted events [***]

 

  7. To knock out at least one allele of [***] in [***]; [***].

[***]

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

25



--------------------------------------------------------------------------------

EXHIBIT B

PATENTS AND PATENT APPLICATIONS

SANGAMO OWNED

 

Serial No.

  

Filing date

  

Title

    

Status

AU 32291/95    Aug. 17, 1995    Improvements in binding proteins for recognition
of DNA      AU Pat. No. 698152 (2/4/99) AU 10037/99    Jan. 6, 1999   
Improvements in binding proteins for recognition of DNA      AU Pat. No. 726759
(3/8/01) CA 2,196,419    Aug. 17, 1995    Improvements in binding proteins for
recognition of DNA      CA Pat. No. 2,196,419 (8/17/07) EP 95928576.8    Aug.
17, 1995    Improvements in binding proteins for recognition of DNA      Pending
JP 507857/1996    Aug. 17, 1995    Improvements in binding proteins for
recognition of DNA      Pending US 09/139,762    Aug. 25, 1998    Binding
proteins for recognition of DNA      US Pat. No. 6,013,453 (1/11/00) US
10/033,129    Dec. 27, 2001    Relating to Binding proteins for recognition of
DNA      US Pat. No. RE 39,229 (8/8/06) US 10/309,578    Dec. 3, 2002    Design
of binding proteins for recognition of DNA      Pending US 10/397,930    Mar.
25, 2003    Relating to Binding proteins for recognition of DNA      Pending US
10/400,017    Mar. 25, 2003    Relating to Binding proteins for recognition of
DNA      Pending

 

26



--------------------------------------------------------------------------------

Serial No.

  

Filing date

  

Title

    

Status

AU 2001 226935    Jan. 19, 2001    Nucleic Acid Binding Polypeptides (2-finger
modules)      AU Pat. No. 2001 226935 (10/5/06) CA 2,398,155    Jan. 19, 2001   
Nucleic Acid Binding Polypeptides (2-finger modules)      Pending EP 01 901
276.4    Jan. 19, 2001    Nucleic Acid Binding Polypeptides (2-finger modules)
     EP Pat. No. 1 250 424 (2/28/07) US 10/198,677    Jan. 19, 2001    Nucleic
Acid Binding Polypeptides (2-finger modules)      Pending US 10/222,614    Aug.
15, 2002    Cells comprising zinc finger nucleases      US Pat. No. 7,163,824
(1/16/07) US 10/395,816    Mar. 20, 2003    Methods and compositions for using
zinc finger endonucleases to enhance homologous recombination      Pending AU
2003 218382    Mar. 20, 2003    Methods and compositions for using zinc finger
endonucleases to enhance homologous recombination      Pending CA 2,479,858   
Mar. 20, 2003    Methods and compositions for using zinc finger endonucleases to
enhance homologous recombination      Pending EP 03 714 379.9    Mar. 20, 2003
   Methods and compositions for using zinc finger endonucleases to enhance
homologous recombination      Pending US 10/912,932    Aug. 6, 2004    Methods
and compositions for targeted cleavage and recombination      Pending US
11/304,981    Dec. 15, 2005    Targeted deletion of cellular DNA Sequences     
Pending

 

27



--------------------------------------------------------------------------------

Serial No.

  

Filing date

  

Title

    

Status

AU 2004 263865    Aug. 6, 2004    Methods and compositions for targeted cleavage
and recombination      AU Pat. No. 2004 263865 (8/30/07) CA 2,534,296    Aug. 6,
2004    Methods and compositions for targeted cleavage and recombination     
Pending EP 04 780 272.3    Aug. 6, 2004    Methods and compositions for targeted
cleavage and recombination      Pending IL 173460    Aug. 6, 2004    Methods and
compositions for targeted cleavage and recombination      Pending JP 2006-523239
   Aug. 6, 2004    Methods and compositions for targeted cleavage and
recombination      Pending KR 2006-7002703    Aug. 6, 2004    Methods and
compositions for targeted cleavage and recombination      Pending SG 2006
00748-8    Aug. 6, 2004    Methods and compositions for targeted cleavage and
recombination      Pending AU 2005 220148    Feb. 3, 2005    Methods and
compositions for targeted cleavage and recombination      Pending CA 2,534,296
   Feb. 3, 2005    Methods and compositions for targeted cleavage and
recombination      Pending EP 05 756 438.7    Feb. 3, 2005    Methods and
compositions for targeted cleavage and recombination      Pending US 10/587,723
   Feb. 3, 2005    Methods and compositions for targeted cleavage and
recombination      Pending US 11/221,683    Sept. 8, 2005    Compositions and
methods for protein production      Pending

 

28



--------------------------------------------------------------------------------

Serial No.

  

Filing date

  

Title

    

Status

PCT US05/32157    Sept. 8, 2005    Compositions and methods for protein
production      WO 06/033859 (3/30/06) US 11/493,423    July 26, 2006   
Targeted integration and expression of exogenous nucleic acid sequences     
Pending PCT US06/29027    July 26, 2006    Targeted integration and expression
of exogenous nucleic acid sequences      Pending US 60/808,486    May 25, 2006
   Engineered cleavage half-domains      Provisional

 

29



--------------------------------------------------------------------------------

IN-LICENSED

 

Caltech =    in-licensed under the Caltech Agreement JHU =    in-licensed under
the JHU Agreement MIT =    in-licensed under the MIT Agreement Scripps =   
in-licensed under the Scripps Agreement Utah =    in-licensed under the Utah
Agreement

 

Serial No.
(Third Party

License)

  

Filing date

  

Title

    

Status

US 07/862,831

(JHU)

   Apr. 3, 1992    Functional domains in FokI restriction endonuclease      US
Pat. No. 5,356,802 (10/18/94)

US 08/126,564

(JHU)

   Sept. 27, 1993    Functional domains in FokI restriction endonuclease      US
Pat. No. 5,436,150 (7/25/95)

US 08/346,293

(JHU)

   Nov. 23, 1994    Insertion & Deletion Mutants of FokI restriction
endonuclease      US Pat. No. 5,487,994 (1/30/96)

CA 2,154,581

(JHU)

   Feb. 10, 1994    Functional domains in FokI restriction endonuclease     
Pending

EP 94 909 526.9

(JHU)

   Feb. 10, 1994    Functional domains in FokI restriction endonuclease     
Europ. Pat. No. 0 682 699 (5/7/03) Revoked

CH

(JHU)

      Functional domains in FokI restriction endonuclease      Europ. Pat. No. 0
682 699 (5/7/03) Revoked

DE

(JHU)

      Functional domains in FokI restriction endonuclease      Europ. Pat. No. 0
682 699 (5/7/03) Revoked

FR

(JHU)

      Functional domains in FokI restriction endonuclease      Europ. Pat. No. 0
682 699 (5/7/03) Revoked

GB

(JHU)

      Functional domains in FokI restriction endonuclease      Europ. Pat. No. 0
682 699 (5/7/03) Revoked

IE

(JHU)

      Functional domains in FokI restriction endonuclease      Europ. Pat. No. 0
682 699 (5/7/03) Revoked

EP 03 010009.3

(JHU)

   Feb. 10, 1994    Functional domains in FokI restriction endonuclease     
Pending

JP 7-510290

(JHU)

   Aug. 23, 1994    Functional domains in FokI restriction endonuclease     
Pending

 

30



--------------------------------------------------------------------------------

Serial No.
(Third Party

License)

  

Filing date

  

Title

    

Status

JP 2006-143294

(JHU)

   Aug. 23, 1994    Functional domains in FokI restriction endonuclease     
Pending

US 08/575,361

(JHU)

   Dec. 20, 1995    General method to clone hybrid restriction endonucleases
using lig gene      US Pat. No. 5,792,640 (8/11/98) Reexamination Requested

US 08/647,449

(JHU)

   May 7, 1996    Methods for inactivating target DNA and for detecting
conformational change in a nucleic acid     

US Patent No. 5,916,794

(Jun. 29, 1999)

US 09/281,792

(JHU)

   Mar. 31, 1999    Methods for inactivating target DNA and for detecting
conformational change in a nucleic acid     

US Patent No. 6,265,196

(Jul. 24, 2001) Reexamination Requested

US 08/676,318

(Scripps)

   Jan. 18, 1995    Zinc finger protein derivatives and methods therefor     
U.S. Patent No. 6,242,568 (6/5/01)

US 08/863,813

(Scripps)

   May 27, 1997    Zinc finger protein derivatives and methods therefor     
U.S. Patent No. 6,140,466 (10/31/00)

US 09/500,700

(Scripps)

   Feb. 9, 2000    Zinc finger protein derivatives and methods therefor     
U.S. Patent No. 6,790,941 (9/14//04)

AU 16865/95

(Scripps)

   Jan. 18, 1995    Zinc finger protein derivatives and methods therefor      AU
Patent No. 704601 (4/29/99)

CA 2,181,548

(Scripps)

   Jan. 18, 1995    Zinc finger protein derivatives and methods therefor     
Pending

EP 95 908 614.1

(Scripps)

   Jan. 18, 1995    Zinc finger protein derivatives and methods therefor     
Europ. Pat. No. 0 770 129 (11/23/05)

FR

(Scripps)

   Jan. 18, 1995    Zinc finger protein derivatives and methods therefor     
Europ. Pat. No. 0 770 129 (11/23/05)

GB

(Scripps)

   Jan. 18, 1995    Zinc finger protein derivatives and methods therefor     
Europ. Pat. No. 0 770 129 (11/23/05)

FI 962879

(Scripps)

   Jan. 18, 1995    Zinc finger protein derivatives and methods therefor     
Pending

 

31



--------------------------------------------------------------------------------

Serial No.
(Third Party

License)

  

Filing date

  

Title

    

Status

JP 07-519231

(Scripps)

   Jan. 18, 1995    Zinc finger protein derivatives and methods therefor     
Pending

NO 1996 2991

(Scripps)

   Jan. 18, 1995    Zinc finger protein derivatives and methods therefor     
Pending

AU 2002 300619

(Scripps)

   May 27, 1998    Zinc finger protein derivatives and methods therefor     
Pending

CA 2,291,861

(Scripps)

   May 27, 1998    Zinc finger protein derivatives and methods therefor     
Pending

EP 98 926 088.0

(Scripps)

   May 27, 1998    Zinc finger protein derivatives and methods therefor     
Pending

JP 11-500870

(Scripps)

   May 27, 1998    Zinc finger protein derivatives and methods therefor     
Pending

US 09/260,629

(MIT)

   Mar. 1, 1999    Poly-Zinc Finger Proteins with improved linkers     

U.S. Pat. No. 6,479,626

(Nov. 12, 2002)

US 10/146,221

(MIT)

   May 13, 2002    Poly-Zinc Finger Proteins with improved linkers     

U.S. Pat. No. 6,903,185

(June 7, 2005)

US 11/110,594

(MIT)

   April 20, 2005    Poly-Zinc Finger Proteins with improved linkers     

US Patent No 7,153,949

(Dec. 26, 2006)

US 11/639,363

(MIT)

   Dec. 14, 2006    Poly-Zinc Finger Proteins with improved linkers      Pending

AU 28849/99

(MIT)

   Mar. 1, 1999    Poly-Zinc Finger Proteins with improved linkers     

AU Pat. No. 746454

(August 15, 2002)

CA 2,321,938

(MIT)

   Mar. 1, 1999    Poly-Zinc Finger Proteins with improved linkers      Pending

EP 99909701.7

(MIT)

   Mar. 1, 1999    Poly-Zinc Finger Proteins with improved linkers      Pending

JP 2000-534663

(MIT)

   Mar. 1, 1999    Poly-Zinc Finger Proteins with improved linkers      Pending

AU 2003 25128

(Utah)

   Jan. 22, 2003    Targeted chromosomal mutagenesis using zinc finger nucleases
     Pending

 

32



--------------------------------------------------------------------------------

Serial No.
(Third Party

License)

  

Filing date

  

Title

    

Status

CA 2,474,486

(Utah)

   Jan. 22, 2003    Targeted chromosomal mutagenesis using zinc finger nucleases
     Pending

EP 03 746 527.5

(Utah)

   Jan. 22, 2003    Targeted chromosomal mutagenesis using zinc finger nucleases
     Allowed

US 10/502,565

(Utah)

   Jan. 22, 2003    Targeted chromosomal mutagenesis using zinc finger nucleases
     Pending

US 10/656,531

(Caltech)

   Sept. 5, 2003    Use of chimeric nucleases to stimulate gene targeting     
Pending

AU 2003 298574

(Caltech)

   Sept. 5, 2003    Use of chimeric nucleases to stimulate gene targeting     
Pending

CA 2,497,913

(Caltech)

   Sept. 5, 2003    Use of chimeric nucleases to stimulate gene targeting     
Pending

EP 03 796 324.6

(Caltech)

   Sept. 5, 2003    Use of chimeric nucleases to stimulate gene targeting     
Pending

JP 2005-501601

(Caltech)

   Sept. 5, 2003    Use of chimeric nucleases to stimulate gene targeting     
Pending

 

33



--------------------------------------------------------------------------------

EXHIBIT C

EXISTING THIRD PARTY LICENSES

License Agreement between Sangamo and the Scripps Research Institute, dated
March 14, 2000, as amended (“Scripps Agreement”).

Patent License Agreement between Sangamo and the Massachusetts Institute of
Technology, dated May 9, 1996, as amended (“MIT Agreement”).

JHU Agreement.

License Agreement between Sangamo and the University of Utah Research
Foundation, dated September 8, 2004, as amended (“Utah Agreement”).

License Agreement between Sangamo and the California Institute of Technology,
dated November 1, 2003, as amended (“Caltech Agreement”).

Research and License Agreement between Sangamo and Sigma, dated July 10, 2007,
as amended.

Letter Agreement between Sangamo and Sigma regarding “License & Research
Agreement—Roche Custom Project,” dated July 2, 2008.

 

34



--------------------------------------------------------------------------------

EXHIBIT D

CERTAIN TERMS OF THIRD PARTY LICENSES

1. JHU Agreement. The license granted to Sangamo under the JHU Agreement is
subject to 35 U.S.C. §§ 200-211 and the regulations promulgated thereunder.
Pursuant to the JHU Agreement, Johns Hopkins University (“JHU”) retains the
non-transferable royalty-free right to practice the subject matter of any claim
within the Patent Rights licensed thereunder for its own internal purposes. In
addition, if Dr. Srinivasan Chandrasegaran leaves JHU, he shall have the
non-transferable, royalty-free right to practice any claim within the Patent
Rights licensed under the JHU Agreement for his own academic purposes.

2. MIT Agreement. The license granted to Sangamo under the MIT Agreement is
subject to the royalty-free, nonexclusive license rights of the United States
government per FAR 52.227-11. Pursuant to the MIT Agreement, the Massachusetts
Institute of Technology (“MIT”) reserves the right to practice under the Patent
Rights licensed thereunder and to allow third parties to practice under such
Patent Rights in all fields of use for noncommercial research purposes. MIT has
granted the Howard Hughes Medical Institute a paid-up, non-exclusive,
irrevocable license to use the Patent Rights licensed under the MIT Agreement
for its non-commercial purposes, but with no right to assign or sublicense.

3. Caltech Agreement. The license granted to Sangamo under the Caltech Agreement
is subject to (a) a reservation by the California Institute of Technology
(“Caltech”) of its right to use the Intellectual Property licensed thereunder
for noncommercial educational and research purposes, but not for commercial sale
or other commercial distribution to third parties and (b) any existing rights of
the United States government under Title 35, United States Code, Section 200 et
seq. and under 37 Code of Federal Regulations, Section 401 et seq.

4. Utah Agreement. The license granted to Sangamo under the Utah Agreement is
subject to (a) a reservation by the University of Utah (“Utah”) of its right to
practice the Patent Rights licensed thereunder for academic purposes and (b) a
non-exclusive, irrevocable, royalty-free license heretofore granted to the
United States government.

5. Scripps Agreement. The license granted to Sangamo under the Scripps Agreement
is subject to (a) a reservation by the Scripps Research Institute (“Scripps”) of
its right to use the Intellectual Property licensed thereunder for noncommercial
research purposes and the right to allow other nonprofit institutions to use
such Intellectual Property for non-commercial research purposes, without Scripps
or such other institution being obligated to pay Sangamo any royalties or other
compensation and (b) Scripps’ obligations and the rights of the United States
government, if any, which arise or result from Scripps’ receipt of research
support from the United States government.

 

35